DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on December 16, 2021 is acknowledged. Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 17, 2019 and March 26, 2021 are acknowledged. 
However, they fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Those references are not being considered. Regarding the other non-English foreign documents that have been partially translated, only the translated portions are being considered. 
In addition, the IDS filed on March 26, 2021 is incomplete. Citations B5 and B6 do not include the name of the respective patentee(s), and citations A6 and A7 have no corresponding information.    
Claim Objections
Claim 3 is objected to because of the following informalities:  
The limitation “and has an opening therebetween” at the end of claim 3 should be changed to “and there exists an opening”. Grammatically, the limitation “has” modifies “each of the…holding portion” (i.e. each holding portion has an opening therebetween), which renders the claim indefinite. 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the heating mechanism recited in claim 6 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Because the claimed invention is directed solely to a bottle holder, limitations directed to the biosafety cabinet and the bottle are considered recitation of intended use. While the limitations provide context for the claimed bottle holder (e.g. the claimed side holding portion must be capable of holding a side periphery of a bottle), they do not otherwise further limit the claimed invention. Because: 
1) the limitations in claims 1 and 2 directed to the bottle holder are identical; and
2) the limitations in claims 1 and 2 that provide context for the claimed bottle holder are identical; 
claims 1 and 2 are identical in scope. In other words, because the claim language differences between claims 1 and 2 do not further limit the respective claimed inventions, claims 1 and 2 are identical in scope.    
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 is indefinite because it is ambiguous. First, it is unclear whether the claim intends to recite a method step, or a structure. If the claim intends the former, the claim would be non-limiting because the recitation would be directed to intended-use. If the claim intends the latter, the claim should recite that the bottle holder further comprises a heating mechanism*, rather than ambiguously recite a step of providing a heating mechanism. Second, the relationship between the heating mechanism and the bottle holder is unclear. Specifically, it is unclear whether the heating mechanism is a part of the bottle holder, or a part of the cabinet. This is significant because, as discussed above, the claimed invention is directed solely to the bottle holder. That said, limitations directed to features not part of the bottle holder (i.e. the heating mechanism, if the heating mechanism is a part of the cabinet) do not further limit the claimed invention.      
*According to the specification, the heating mechanism appears to be a part of the cabinet rather than the bottler holder. Consequently, if the claim is amended to recite that the bottle holder further comprises a heating mechanism, the amendment may constitute new matter. 
Similarly, claim 8 is indefinite because it is ambiguous. Specifically, the structure (see “the hook portion is structured”) that the claim is trying to recite is unclear. Because the manner in which a bottle is suspended is dependent on many factors (shape/weight distribution of the bottle, orientation of the holding portions that hold the bottle, etc.) that are independent of/unrelated to the hook portion, it is unclear how or if the claim further limits the claimed invention. 
Claim Rejections - 35 USC § 112

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 8 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As indicated above, the claims are ambiguous and thus potentially non-limiting. Based on the broadest reasonable interpretation of the claims, they are being interpreted as non-limiting claims.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geier et al. (US 5,496,110)
With respect to claims 1 and 2, Geier et al. disclose a bottle holder 14 comprising (see Fig. 1): 
a side holding portion 62 that holds a side periphery of a bottle 60; 
a bottom holding portion 64 that holds the vicinity of a bottle cap of the bottle 60 and has a bottom opening; and 
an opening, which continues from the bottom opening to an upper surface (upper surface of the side holding portion 62), in the bottom holding portion 64 and the side holding portion 62, wherein the holder 14 holds the bottle 60 upside down.  
As indicated above, limitations directed to the biosafety cabinet and the bottle are considered recitation of intended use. Consequently, Geier et al. need not disclose the cabinet or the bottle to anticipate the claim. 
With respect to claim 3, the side holding portion 62 surrounds more than 270 degrees around the periphery of the bottle 60 (see Fig. 1). Consequently, it comprises a front holding portion (the front holding section has a gap, but it nevertheless supports a portion of the front of the bottle 60), a rear holding portion, a right side holding portion, and a left side holding portion. Moreover, each of the bottom holding portion 64 and the front holding portion 62 is formed of two separated members, and there exists an opening therebetween (see Fig. 1).  
With respect to claim 4, the side holding portion 62 is provided with a hook portion 90 onto which a hook 88 can be hung (see Fig. 2). As discussed above, limitations directed to features not part of the claimed bottle holder (i.e. the hook and the support rod) need not be disclosed by the prior art to reject the claim.  
With respect to claim 5, portion 68 of the bottom holding portion 64 has an inclined shape (see Fig. 1).  
With respect to claim 6, the claim does not further limit the claimed invention, as discussed above. 
With respect to claim 7, the hook portion 90 is shaped (see Fig. 2) such that it is detachable from a hook in the manner specified in the claim. 
As discussed above, the hook and the support rod are not part of the claimed invention. Their recitation merely provides context regarding how the claimed hook portion interacts with the hook. In this case, the hook portion 90 disclosed by Geier et al. is deemed to satisfy the claim. 
With respect to claim 8, the claim does not further limit the claimed invention, as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796